ON REHEARING.
ANDERSON, C. J.
While we hold that the construction of the works, though done under the authority of the government and in compliance with its requirements, does not relieve the complainants from damages to property resulting from said erection, construction, or enlargement of the ways, or works, either actual or consequential, the damage must result from the erection, construction, or enlargement, as distinguished from injuries Gaused by the maintenance or operation of the ways or works. As has been repeatedly stated, by this court, section 235 of our Constitution was borrowed from Pennsylvania, and in placing it in our Constitution of 1875, and readopting it in the Constitution of 1901, we did so in view of the construction that had been, given it by the Supreme Court of the state from which it was taken. This section has often been construed by the Pennsylvania court, and the court said: “It is very plain to our view that the constitutional provision was only intended to apply to such injuries as are capable of being ascertained at the time the works are being constructed or enlarged, for the reason, among others, that it requires payment to be made therefor, or security to be given, in advance. This is only possible where the injury is the result of the’ construction or enlargement, for how can injuries which flow only from the future operation of the road, and which may never happen, be ascertained in advance, and compensation made therefor?” — Pa. R. Co. v. Merchant, 119 Pa. 541, 13 Atl. 690, 4 Am. St. Rep. 659; Railroad Co. v. Lippincott, 116 Pa. 472, 9 Atl. 871, 2 Am. St. Rep. 618; Pa. Ry. Co. v. Walsh, 124 Pa. 544, 17 Atl. 186, 10 Am. St. Rep. 611.
The application is overruled.
Anderson, C. J., and McClellan, Sayre, and Gardner, JJ., concur.